IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JUAN JACOBO GARCIA,                                   No. 69458
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                   Respondent.
                                                                               FILED
                                                                               FEB 0 1 2016


                                      ORDER DISMISSING APPEAL

                             This is a pro se appeal from a district court order denying a
                 postconviction petition for writ of habeas corpus. Eighth Judicial District
                 Court, Clark County; Michelle Leavitt, Judge.
                             Appellant filed this pro se appeal on December 17, 2015. On
                 January 19, 2016, appellant filed a motion seeking voluntarily dismissal of
                 this appeal. Cause appearing, we grant the motion, and we
                             ORDER this appeal DISMISSED.




                                         Hardesty



                                                           Pickering




                 cc:   Hon. Michelle Leavitt, District Judge
                       Juan Jacobo Garcia
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


             e
(0) 1947A
                                                                                -0530,01(